DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of Invention I and species A without traverse in the Reply filed 18 January 2022 is acknowledged. The elected Invention/species encompasses claims 1 and 2.  Claims 3-12 are withdrawn from further consideration as being drawn to the nonelected Invention and species. The restriction is deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1 and 2 are examined herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
	It is unclear what “for operation” is associated with.  For purposes of examination it is interpreted to mean during reactor operation. 
The direction of control rod insertion is a factor in where the tip will be located relative to the core.  For example, if a control rod is inserted upward then when its tip is above the core the control rod would be fully inserted.  Conversely, if a control rod is inserted downward then when its tip is above the core the control rod would be fully withdrawn.  However, in claim 1 the direction of control rod insertion is unknown.  Thus, the claim is vague and indefinite.  The claim does not allow the public to be sufficiently informed of what would constitute infringement.
Claim 1 is further confusing because a control rod may have a “tip” at both ends.  As such, one tip may be in the core while the other tip is above the core.  Kurihara (US 4762672) provides an example (e.g., Figure 1) of a control rod having a first tip (28) and a second tip (51, 53).  In claim 1 it is unclear which end of the control rod is being referenced.  Again, the claim does not allow the public to be sufficiently informed of what would constitute infringement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by conventional prior art.
The examiner takes official notice that the subject matter of claim 1 is conventional prior art.  It is conventional in the art to have a tip of a (primary) control rod inserted into a core of a fast reactor.  It is also conventional in the art to have a nuclear reactor core located below ground level.  It is further conventional in the art to have a backup control rod (e.g., a replacement control rod) located outside of the core (and above ground level).  For example, a control rod can be in a storage area, repair area, or a production facility.  Thus, the backup control rod would be arranged above an upper end of the core fuel region during reactor operation.   It follows that claim 1 reads on conventional prior art. 

Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurihara (US 4762672). 
Regarding claim 1, Kurihara discloses a core of a fast reactor including a sodium plenum installed above a core fuel (Fig. 4), wherein a tip of a primary control rod (23A) is inserted into a core fuel region (5), and a tip of a backup control rod (23B) is arranged above an upper end of the core fuel region for operation (col 5 ln 63-67 “The control rods 23B are raised entirely from the core region 7 when the fast breeder reactor starts to operate, and are held in this state during the normal operation of the reactor.” Alternately, as shown in Fig. 4, the tip at the upper end of 23B is arranged above core 5). 


Claims 1 and 2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima (US 4655989). 
Regarding claim 1, Kawashima discloses a core of a fast reactor (Fig. 3, 5) including a sodium plenum installed above a core fuel (Fig. 3: “Na” liquid above core 24), wherein a tip of a primary control rod (6A) is inserted into a core fuel region (24), and a tip of a backup control rod (6B) is arranged above an upper end of the core fuel region for operation (col 5 ln 62-66; and Fig 5: lower tip of backup control rod 6B is arranged above fuel region 50). 
Regarding claim 2, Kawashima discloses all the elements of the parent claim and further discloses wherein the tip of the backup control rod is arranged between the upper end of the core fuel region and an upper end of the sodium plenum for operation (col 4 ln 38-40; Fig. 5 is a schematic construction of the core 24 of Fig. 3 and therefore the lower tip of 6b is above 50, as shown in Fig. 5, would be arranged between the core fuel region and an upper end of the sodium plenum during operation of the reactor in Fig. 3). 

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes unclear long rambling sentences.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentences be broken into several shorter clear sentences.  
The Abstract also includes redundant or duplicate wording.  For example, the wording “The core of a fast reactor including the sodium plenum installed above the core fuel” is redundant because it was previously mentioned.  
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  
The following Abstract is suggested:
A fast reactor core includes a sodium plenum installed above the fuel.  The sodium plenum is capable of reducing a void reactivity.  During operation, a tip of a primary control rod is inserted in a core fuel region, and a tip of a backup control rod is arranged near an upper end of the sodium plenum. 

Objection to the Title
The Title is objected to because it does not correspond to the elected invention (apparatus).  The following Title is suggested:  “Fast Reactor With Primary And Backup Control Rods".


The Applied References
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Application Status Information
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. 


/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646